Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 09, 2019

The Court of Appeals hereby passes the following order:

A20A0330. QUINTAVEUS WILLIAMS v. THE STATE.

      In 2013,Quintaveus Williams entered a guilty plea to armed robbery, hijacking
a motor vehicle, and possession of a firearm during the commission of a felony. In
May 2017, he filed a motion to set aside the judgment of conviction pursuant to
OCGA § 9-11-60, asserting that the indictment was void. The trial court denied the
motion, and Williams filed this direct appeal. The State has filed a motion to dismiss
the appeal on the ground that Williams is not authorized to seek relief from his
convictions by filing a motion to set aside. We agree.
      “It has been held many times that a motion to set aside a judgment is
inappropriate in a criminal case.” Lacey v. State, 253 Ga. 711, 711 (324 SE2d 471)
(1985). Regardless of how it is styled, a motion seeking to challenge an allegedly
invalid or void judgment of conviction “is not one of the established procedures for
challenging the validity of a judgment in a criminal case.” Roberts v. State, 286 Ga.
532, 532 (690 SE2d 150) (2010). Because Williams is not authorized to collaterally
attack his conviction in this manner, the State’s motion to dismiss is hereby
GRANTED and this appeal is DISMISSED. See id.; see also Harper v. State, 286 Ga.
216, 218 (1) & (2) (686 SE2d 786) (2009).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/09/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.